DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al (2010/0254059).
In re Claim 1, Higuchi teaches a protection circuit (10, paragraph 34) for protecting an output driver element (35) from overheat, the protection circuit comprising: a measurer (34 and 38) configured to measure, as a measurement value, a value proportional to a supply power amount to the output driver element 
In re Claim 3, Higuchi teaches that the estimator is configured to detect a first voltage proportional to the temperature rise amount, the detector is configured to detect a second voltage proportional to the ambient temperature, and the determiner is configured to determine whether the temperature obtained by adding the temperature rise amount estimated to the ambient temperature exceeds the predetermined threshold temperature, on a basis of whether a sum of the first voltage and the second voltage exceeds a predetermined threshold voltage (paragraphs 54-57).
In re Claims 5 and 6, see the discussion of claim 1 above.  Additionally, Higuchi teaches one or more output driver elements each present in their respective output circuits 30 (paragraph 33-37).
In re Claim 8, Higuchi teaches wherein the estimating includes detecting a first voltage proportional to the temperature rise amount, the detecting includes detecting a second voltage proportional to the ambient temperature, and the determining includes determining whether the temperature obtained by adding the temperature rise amount estimated to the ambient temperature exceeds the predetermined threshold temperature, on a basis of whether a sum of the first voltage and the second voltage exceeds a predetermined threshold voltage (paragraphs 54-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (2010/0254059) in view of Fuseya et al (2019/0165564).
In re Claims 2 and 7, the output driver element 35 of Higuchi is turned on and off by the controller 10 based on current feedback and is therefore considered a constant current supply element (paragraphs 2 and 33-37).  Furthermore, the sense MOSFET 38 and current-voltage conversion circuit 34 are utilized to provide 
Higuchi does not specifically teach determining the difference between an input and output voltage of the of the output driver element 35.
Fuseya teaches that a current detector 12 can detect a load current through a switching element 11 by outputting a voltage corresponding to a voltage difference between the drain and source (i.e., input and output, respectively) of the switching element (paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the sense transistor 38 and current-voltage conversion circuit 34 of Higuchi with the current detector 12 of Fuseya that monitors the difference between an input and output voltage of the output driver element since Fuseya teaches that it can be utilized interchangeable to predictably provide an output voltage reflective of the current through the output driver element 35.
Allowable Subject Matter
Claims 4 and 9 are objected to
In re Claims 4 and 9, Higuchi teaches providing the sensed voltage from the conversion circuit 34 to a capacitor of a CR filter 33, but does not specifically teach that the capacitor is configured to be supplied with the electric current obtained by conversion and to hold a voltage proportional to the temperature rise amount of the output driver element or the voltage/current converter a claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furuto (2016/0315464) also teaches estimating the temperature of a number of switching elements 51 via feedback from a current detector 52 to a controller 14 and turns off the switching element when an overheating is determined (paragraphs 28-38 and 62-74).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        8/7/21